Citation Nr: 1444372	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  14-09 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether the Veteran's assets are excessive for purposes of receiving nonservice-connected (NSC) VA pension benefits with a special allowance for aid and attendance (A&A), for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Darron L. Brawner, Attorney


WITNESS AT HEARING ON APPEAL

Appellant's son 


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1953.  He died on October [redacted], 2010.  The appellant is the Veteran's surviving spouse, who was substituted for the Veteran in November 2012.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Milwaukee Pension Center in Milwaukee, Wisconsin.  The June 2010 rating decision determined that the Veteran was 80 years old and unable to secure and follow a substantially gainful occupation due to disability, but found that his net worth was excessive for VA purposes of NSC pension with a special allowance for A&A.  In July 2010, the Veteran filed a Notice of Disagreement.  After the appellant was substituted for the Veteran, the RO furnished her a Statement of the Case in January 2014.  The appellant filed a Substantive Appeal (VA Form 9) in March 2014.  The claims file was subsequently transferred to the Regional Office (RO) in Louisville, Kentucky.  

In August 2014, the appellant's son, acting as next of friend and holder of Power of Attorney, testified on the appellant's behalf before the undersigned at a video conference hearing.  A copy of the transcript has been associated with the claims file.  

In August 2014, the appellant submitted additional evidence in the form of an April 2008 General Power of Attorney and March 2014 statement from the company issuing the single premium annuity.  However, in an August 2014 statement, she waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the appellant's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the appellant's case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was born in October 1929.

2.  At the time the Veteran filed his claim, the corpus of his estate consisted of a single premium immediate annuity (SPIA) worth $89,449.45 and bank deposit worth $1,710.97, with Social Security income worth $1,942.00 and other retirement income worth $1,500.00.  

3.  The Veteran's SPIA fund could not be readily converted to cash, as the contract only provided for certain $1,500.00 monthly income payments for a 5-year period with no access to a lump sum payout of the principal amount. 

4.  In November 2009, the Veteran's life expectancy for net worth determinations was 7.9 years.




CONCLUSION OF LAW

The Veteran's assets are not excessive for purposes of entitlement to NSC VA pension benefits with a special allowance for A&A, for accrued benefits purposes.  38 U.S.C.A. §§ 1541, 1543 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271-3.277, 3.351 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision relating to the issue of whether the the Veteran's assets are excessive for purposes of receiving NSC VA pension benefits with a special allowance for A&A, for accrued benefits purposes, is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Improved pension is payable to a veteran of a period of war because of a nonservice-connected disability or age.  Basic entitlement exists, in pertinent part, if the veteran served for 90 days or more during a period of war, meets the net worth requirements of 38 C.F.R. § 3.274 and does not have an annual income in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23, and is age 65 or older or is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3) (2013).  

In this case, the Veteran had the required wartime service, having served more than 90 days during the Korean Conflict, and was age 80 at the time he filed his claim.  The issue on appeal centers on whether the Veteran's net worth is excessive for purposes of qualifying for VA pension benefits.  

Pension shall be denied or discontinued when the corpus of the estate of the veteran, and of the veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the veteran, the veteran's spouse, and the veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the veteran's maintenance.  38 U.S.C.A. §§ 1521, 1522; 38 C.F.R. § 3.274(a).  The terms 'corpus of estate' and 'net worth' mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).  In determining whether the estate should have been used for the veteran's maintenance, factors to be considered include: whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses.  38 C.F.R. § 3.275(d).

In this case, the Veteran died in October 2010, and the appellant was substituted for him in November 2012.  Prior to the Veteran's death, he submitted a claim for NSC pension benefits with special allowance for A&A in November 2009.  In the July 2010 corpus of estate determination, the RO acknowledged that the Veteran reported a net worth of $91,160.42 in bonds and bank deposit.  He reported no stocks, other personal property, or real estate.  Further, the Veteran reported a monthly income of $3,442.00 from Social Security and other retirement.  He reported no income from employment, dividends and interest, railroad retirement, other retirement, rents, or other sources.  An accounting revealed that the Veteran had monthly expenses of $4,375.00 for shelter, food, clothing, medical expenses, and other sources.  He reported no expenses from taxes and interest or education.  Other than the appellant, no dependents were noted.  

The record includes a copy of the Veteran's SPIA contract with his insurance company.  The contract reveals that the single premium amount was $89,449.45, and that the Veteran was entitled to certain $1,500.00 monthly income payments of the premium for a 5-year period starting from March 12, 2010 and ending on February 12, 2015.  In a March 2014 letter from the Veteran's insurance company, a claims department representative confirmed that the Veteran's annuity contract did not have an option for a lump sum payout in 2010.  The representative indicated that all payments had to continue to the beneficiaries monthly as per the annuity contract.  

In her March 2014 substantive appeal, the appellant stated that the principal amount of the SPIA fund had not been accessible to the Veteran because it was an income only annuity.  She contended that this asset could not be readily converted into cash and therefore should not have been counted as part of the estate that should have been used for the Veteran's maintenance.    

At the time of the July 2010 corpus of estate determination, the Veteran was 80 years of age and had a life expectancy for purposes of net worth determination of 7.9 years.  See M21-1MR, VBA Adjudication Procedure Manual Rewrite (M21-1MR), Part V, Subpart iii, Chapter 1, Section J.   

Having reviewed the record, the Board finds that the Veteran's assets are not excessive for purposes of receiving nonservice-connected VA pension benefits with special allowance for aid and attendance, for accrued benefits purposes.  As noted above, the Veteran's SPIA fund contract and the March 2014 statement from the Veteran's insurance company verified that the contract only provided for certain $1,500.00 monthly income payments for a 5-year period with no access to a lump sum payout of the principal amount.  These statements reveal that the Veteran could not have withdrawn funds in excess of the certain monthly income payments of $1,500.00.  In his July 2010 Notice of Disagreement, the Veteran had indicated that his annual expenses well outweighed his monthly income, even including the $1,500.00 SPIA payments.  He also stated that he had attempted to keep up with the rising cost of his and the appellant's assisted living care, and that because the appellant required skilled nursing care, she would be forced to move a significant distance away from him so that she could receive Medicaid assistance to pay for her nursing home.  Despite these circumstances, records do not demonstrate that the Veteran had been able to withdraw any money from the SPIA fund or that he had access to any of the principal amount.  Thus, it is clear from the evidence of record that the Veteran's SPIA fund is highly illiquid and that it is not sustainable to withdraw funds from this account other than the fixed monthly income payments of $1,500.00.    

Given that the Veteran's SPIA fund cannot be readily converted to cash, it should not have been counted as part of the assets that should have been used for his maintenance.  See 38 C.F.R. § 3.275(d).  After applying the Veteran's monthly income of $3,442.00 to his monthly expenses of $4,375.00, there remain outstanding monthly expenses of $933.00.  Dividing the Veteran's bank deposit assets of $1,710.97 by the $933.00 remaining monthly expenses, the Veteran and his wife could have been expected to live off their net worth for only 1.8 months.  Considering that the Veteran had a projected lifespan of 7.9 years at the time he filed his claim, the Board finds that the assets represented in his bank deposit are not excessive for purposes of receiving nonservice-connected VA pension benefits with special allowance for aid and attendance, for accrued benefits purposes.

Finally, the Board notes that this decision is not a grant of entitlement to nonservice-connected VA pension benefits with special allowance for aid and attendance, for accrued benefits purposes.  It is merely a determination that the Veteran's assets are not excessive for purposes of making the determination of whether the appellant is entitled to the requested benefits, for accrued benefits purposes.  The remaining aspects of the claim of entitlement to these benefits, particularly whether the Veteran has an annual income in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23, have not yet been adjudicated by the RO and must be considered by the agency of original jurisdiction in the first instance.


ORDER

The Veteran's assets are not excessive for purposes of receiving nonservice-connected VA pension benefits with a special allowance for aid and attendance, for accrued benefits purposes.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


